Citation Nr: 1412490	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-22 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUE

Basic eligibility for nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The appellant served on active duty from July 1, 1977, to July 19, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of October 2009.  

In correspondence received in April 2012, the appellant referred to a representative, American Veterans of WWII, Korea & Vietnam (more commonly known as AMVETS), and stated that he wanted the correspondence to be forwarded to his representative.  However, AMVETS informed the appellant in a letter dated in September 2010 that it had revoked its power of attorney.  In addition, the Board informed the appellant, in April 2012, that he was not represented in his appeal by a VSO.  The appellant has not appointed another representative, or identified another representative that he wishes to appoint.  Therefore, no further action is required concerning the matter of representation in connection with the current appeal.  

Evidence received directly at the Board in March 2012 and April 2012 was not accompanied by waiver of initial RO consideration.  However, this evidence does not claim or identify any wartime service, and, therefore, is not pertinent to the current appeal.  Accordingly, no further action need be taken in connection with that evidence.  See 38 C.F.R. § 20.1304(c) (2013).  

A claim of entitlement to service connection for a recurring hernia was received in February 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The appellant's only period of active duty was from July 1, 1977, to July 19, 1977.  


CONCLUSION OF LAW

The appellant does not have the requisite wartime service to establish basic eligibility for VA pension benefits.  38 U.S.C.A. §§ 101(33), 1501, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, where the facts about the periods of active duty are not in dispute, and the case is decided on the application of the law to the undisputed facts, the notification and assistance duties set forth in the Veterans Claims Assistance Act of 2000 do not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  Accordingly, any deficiencies in notice or assistance are harmless error.

The appellant contends that he is entitled to VA non-service-connected pension benefits because he has been found to be disabled by the Social Security Administration (SSA), and he is permanently and totally disabled.  He also contends that he should have received a disability discharge.  

However, before the degree of disability or reason for discharge can be considered, as a threshold requirement, the appellant must have had wartime service.  Specifically, in order for a Veteran to be entitled to pension benefits, the Veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp. 2013); 38 C.F.R. § 3.3(a)(3) (2013).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11).  The "Vietnam era" ended May 17, 1975, and the next formally defined period of war, the "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(f), (i).  

The entirety of the appellant's service was in July 1977, and, thus, outside a "period of war," as defined by statute.  Therefore, he is not eligible for VA non-service-connected pension benefits, notwithstanding his disability status or reason for discharge from service.  Accordingly, as the Veteran did not have any wartime service, basic eligibility for non-service-connected pension benefits is not established.  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


